Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered November 15, 1991, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Inasmuch as the most recent psychiatric examination conducted of the defendant resulted in a finding that he was fit to proceed to trial, there is no basis to support the conclusion that at the time the defendant entered his plea of guilty, he lacked the capacity to understand the proceedings against him or that he was unable to assist in his defense (see, CPL 730.10 [1]; People v Gensler, 72 NY2d 239, cert denied 488 US 932; People v Johnston, 186 AD2d 680). Accordingly, the Supreme Court did not err in failing to sua sponte order a hearing pursuant to CPL 730.30.
We have reviewed the defendant’s remaining contentions and conclude that they are without merit. Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.